Citation Nr: 1825959	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of prostate cancer, status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran had active service from January 1983 to August 1987. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's claim were previously remanded for further development in April 2016 to acquire additional supporting materials, to include updated VA medical records and records from the Social Security Administration (SSA); such records have been acquired and the Board's previous remand directives have been substantially accomplished by the RO.  The claims are appropriately before the Board for appellate review. 

The issues of entitlement to service connection for a right shoulder disability, glaucoma, hypertension, and migraines, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prostate related disabilities, to include erectile dysfunction (ED) and pain, status-post radical prostatectomy, are not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for ED, or other related prostate disabilities, to include post-operative infections, have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims. 38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in August 2010 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017). All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

VA obtained an expert medical opinion in May 2012.  The examiner reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the May 2012 VA medical opinion is adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007). 
Additionally, in light of the association with treatment records with the file, and the obtaining of SSA records, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998). To this end, the Board notes that the April 2016 remand directive explicitly noted that an examination for the Veteran's claim based on 38 U.S.C. § 1151 was only necessary if such newly acquired evidence demonstrated new evidence for consideration with regards to the claim.  Such additional medical record did not contain such new evidence with regards to the Veteran's claim and as such, the Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Prostate Disability 

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability in the same manner as if that additional disability was service-connected. A qualifying disability is one which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151(a) (2012). 

To determine whether a Veteran has an additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the condition after such care, treatment, or examination.  VA considers each involved body part separately. 38 C.F.R. § 3.361 (b) (2017). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability.  Merely showing that the Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1) (2017). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2) (2017).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(3) (2017). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361 (d) (2017).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the additional disability.  38 C.F.R. § 3.361 (c) (2017). It must also be shown that VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, representative's informed consent.  38 C.F.R. § 3.361 (d)(1) (2017). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38  C.F.R. § 3.361(d)(2) (2017).

The Veteran asserts that the VA improperly conducted his radical prostatectomy during his February 2011 surgery, leaving clamps in his body, which ultimately caused residuals infections in the surgical area.  Additionally, the Veteran claims that the surgery was improperly done and caused his erectile dysfunction. 

Medical/treatment records show that the Veteran underwent a successful radical prostatectomy, to treat his prostate cancer in February 2011.  

VA obtained an expert medical opinion regarding the Veteran's claim in May 2012. A VA physician reviewed the available records concerning the Veteran's February 2011 surgery, and observed that the post-surgical records showed no evidence of clamps being left in the wound after the Veteran's prostatectomy, with CT scans done in the months directly after the surgery only showing clips and staple, which are expected for the surgery.  Overall, the VA examiner opined that there was no evidence of carelessness, negligence, lack of proper skills, or error in judgment.  While the examiner acknowledges that post-surgery the Veteran did experience postoperative pain and wound drainage, he noted that such was not an unexpected outcome or result of the surgery itself, and not the result of error in judgment, improper skill, or negligence/carelessness. 

Likewise, the VA examiner also evaluated the Veteran's claim and diagnose of erectile dysfunction (ED).  To this end, the examiner again noted the ED was not an unknown side-effect or symptom of a prostatectomy.  Again, the VA examiner noted that the existence of such a side-effect does not demonstrate carelessness, negligence, lack of proper skill, or error in judgment of the VA surgical personnel. 

The Board assigns great probative weight to the competent, probative, and comprehensive findings of the May 2012 VA examiner.  The opinion was made following a thorough review of the claims file and medical history.  Notably, the VA examiner concluded that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in furnishing hospital care and medical treatment to the Veteran. 

The Board acknowledges that the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent, however, that the Veteran claims that 'clamps' were left in his body after his surgery, and that his ED was the result of carelessness or negligence of VA surgical personnel, such determination involve complex medical findings beyond the Veteran's lay competence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To this end, the Board does not contest the Veteran's assertion that he suffers from ED or that he may have suffered from post-surgical pain and bleeding from the resulting wound. However, distinguishing improper post-surgical clamps, versus clips and staples, require advanced medical CT scans, like those referred to by the May 2012 VA examiner, which showed no improperly left clamps after the Veteran's surgery.  

Similarly, assessing the risks and expected side effects of such surgery, to include post-surgical wound pain and bleeding, and ED require specialized medical education, training, and experience, to assess any error or negligence during such medical procedure.  As provided by the May 2012 VA examiner, ED is not beyond the foreseeable side effects of a prostatectomy, and does not, in itself, demonstrate error or negligence. As such, the Board finds that the Veteran's statements in that regard are of less probative value than the findings of the May 2012 VA examiner.

In conclusion, the Board finds that the preponderance of the evidence weighs against the claim of entitlement to compensation under 38 U.S.C. § 1151 for ED or post-surgical pain and bleeding.  The competent and probative evidence of record does not support a finding that any disability was proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care, or an event not reasonably foreseeable.  Accordingly, the criteria for VA compensation benefits under 38 U.S.C. § 1151 are not met, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for status-post prostatectomy, to include ED, is denied
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims.  38 U.S.C.A. §5103A (2012); 38 C.F.R. §3.159 (2017).

With regard to the claim for service connection for a right shoulder disability, glaucoma, hypertension, and headaches, the Board notes that the Veteran has not been provided a VA examination to determine the nature and etiology of these claimed disabilities.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board finds that the requirement for an examination has been triggered by the Veteran's lay contentions of an in-service injury.  The Board notes that with regards to the Veteran's claim for a right shoulder condition, the Veteran has continuously and consistently claimed that his right shoulder was injured when he fell climbing down a ladder while serving onboard the USS John F. Kennedy.  In a July 2016 statement, the Veteran noted that upon falling from the ladder, his right arm got stuck in the ladder and injured his right shoulder.  To this end, the Veteran noted that his right shoulder had never been the same since.  The Board finds that, the Veteran's statement is credible and that he is competent to speak to pain and limitation of motion in his right shoulder.  While such lay evidence is not dispositive, it is sufficient to surpass the low bar needed to warrant an examination to determine the nature and etiology of the claimed right shoulder disability.

Likewise, the Board also finds that the requirement for an examination has also been triggered by the Veteran's lay contentions of an in-service injury with regards to his claimed glaucoma, hypertension, and headaches conditions.  The Veteran has continuously and consistently claimed that these conditions are the results of the Veteran's exposure to jet fuel (JP-5) and chemicals such as benzene, as part of his military occupation on the USS John F. Kennedy.  To this end, a review of the Veteran's service personnel records show that his military occupation included serving as a flight maintenance personnel, flag bag operator, signal bridge spotter, and signalman supervisor; all positions which may cause him to be exposed to such chemicals as the Veteran has claimed.  As such, the Board finds that, the Veteran's statement is credible and competent, and, again, while such lay evidence is not dispositive, it is sufficient to warrant examinations to determine the nature and etiology of these claimed disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment medical records not already of record.

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record.

3.  Schedule the Veteran for a VA examination of the Veteran's right shoulder disability.  The examiner must review the claims file and should note that review in the report.  A complete rationale for any opinion expressed should be included in the examination report.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disability was incurred in service or is related to any event in service, to include the event described by the Veteran's lay statements. 

4.  Then, schedule the Veteran for a VA examination of the Veteran's glaucoma, hypertension, and headaches.  The examiner must review the claims file and should note that review in the report.  A complete rationale for any opinion expressed should be included in the examination report.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any glaucoma, hypertension, and headaches disability was incurred in service or is related to any event in service, to include the Veteran's in-service exposure to various chemical agents, such as jet-fuel (JP-5), or benzene.

5.   Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


